Day, J.
1. FjR-AtrDTrlent representations: subject-matter. The representations relied upon relate to matters of mere collateral inducement, and not to matters, affecting the essence and substance of the contract. The plaintiff knew that he was under no legal obligation to execute the conveyance or to permit re-No representation was made to induce him to believe that any such legal obligation existed, or that any legal compulsion could be employed. If the defendant had falsely represented that the owner of the land at the time of the tax sale was a minor or a lunatic, or that the taxes had been paid before the sale, and, relying upon such representation, plaintiff had- executed the conveyance, a very different question would be presented. Representations of this character would directly affect the subject-matter of the contract. But the representations made relate to the relation and condition of the defendant, not to the land in question, but to matters of an entirely collateral character. The representations were calculated simply to arouse the sympathy of the plaintiff, and to induce him, from charitable motives, to do voluntarily what he knew he was under no legal obligation to do. However reprehensible, in foro conscientice, the conduct of the defendant may be, it does not furnish any basis for equitable relief. No false impression was created in the plaintiff’s mind as to anything inhering in the subject-matter of the contract. As to the distinction between legal and demption. *692moral obligations see 2 Parsons on Contracts (5th Ed.), 767-769; 1 Story’s Equity Jurisprudence, § 194.
Affirmed.